The award should be vacated.
The department justified the inference of accidental injury on the failure of defendant to produce witnesses showing how the accident occurred.
This man was suffering from three ailments, any one of which might prove fatal and throw him to the floor. The fact that he entered the factory apparently well does not permit drawing the inference that there was an accident because, even if he appeared well, any one of his serious diseases might have caused his death at any time.
I am not prepared to hold that the burden is on the defendant to disprove the alleged accidental injury but adhere to the rule that the burden is on the plaintiff to show an accidental injury.
I am of the opinion that an affirmative finding of an accidental injury cannot be based upon an inference as was done in this case, as evidenced by the following, quoted from the opinion of the department:
"A most reasonable inference is drawn by this department, that if such witnesses (other employees of defendant) had been favorable to defendant's case, they would have been produced."
SHARPE, POTTER, and NORTH, JJ., concurred with WIEST, C.J. *Page 110